                                             Case 5:14-cv-00166-BLF Document 216 Filed 11/16/20 Page 1 of 3



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                     UNITED STATES DISTRICT COURT
                                   8
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10     HOOMAN PANAH, an individual,
                                                                                       Case No. 14-00166 BLF (PR)
                                  11                    Plaintiff,
                                                                                       ORDER DENYING MOTION FOR
                                  12              v.                                   RECONSIDERATION; DENYING
Northern District of California




                                                                                       MOTION FOR SANCTIONS;
 United States District Court




                                  13     STATE OF CALIFORNIA DEPT. OF                  DENYING REQUEST FOR
                                         CORRECTIONS AND                               APPOINTMENT OF COUNSEL;
                                  14                                                   INSTRUCTIONS TO
                                         REHABILITATION, et al.,                       DEFENDANTS’ COUNSEL
                                  15
                                                        Defendants.
                                  16                                                   (Docket Nos. 204, 208, 215)

                                  17

                                  18            Plaintiff, an inmate on death row at San Quentin State Prison (“SQSP”) proceeding

                                  19   pro se, filed a second amended complaint pursuant to 42 U.S.C. § 1983, alleging

                                  20   unconstitutional acts by SQSP correctional officers. The operative complaint in this action

                                  21   is Plaintiff’s second amended complaint (“SAC”) along with a supplemental complaint.

                                  22   Dkt. No. 54, 67. On September 29, 2020, the Court granted Defendants’ motion to dismiss

                                  23   claims as untimely and set briefing on the only remaining timely claim, i.e., an Eighth

                                  24   Amendment claim for deliberate indifference to safety against Defendants Anderson and

                                  25   Odom based on the February 4, 2012 stabbing. Dkt. No. 206 at 31. Plaintiff has filed

                                  26   several motions which are addressed below.

                                  27   ///

                                  28   ///
                                            Case 5:14-cv-00166-BLF Document 216 Filed 11/16/20 Page 2 of 3




                                   1                                             DISCUSSION
                                   2   A.      Motion for Reconsideration
                                   3

                                   4           The Court found several of Plaintiff’s claims cognizable, and scheduled briefing on
                                   5   the matter. (Docket No. 69.) Defendants filed a motion to compel Plaintiff’s responses to
                                   6   written discovery which is unopposed. (Docket Nos. 135, 146.) Plaintiff has filed another
                                   7   renewed motion for appointment of counsel. (Docket No. 144.) Lastly, Plaintiff has filed
                                   8   a motion for extension of time to respond to the court order directing him to provide
                                   9   addresses for unserved Defendants. (Docket No. 147.)
                                  10           Defendants move the Court under Federal Rule of Civil Procedure 37 to compel
                                  11   Plaintiff to respond to their first set of written discovery. (Docket No. 135.) Defense
                                  12   counsel Allison M. Low certifies that she served interrogatories and requests for
Northern District of California
 United States District Court




                                  13   production of documents on Plaintiff on June 27, 2019; she received no response from
                                  14   Plaintiff. (Id. at 1; Low Decl. ¶ 2, Ex. A.) Ms. Low wrote Plaintiff on August 13, 2019,
                                  15   inquiring on the status of the discovery requests, and again received no response. (Id.;
                                  16   Low Decl. ¶ 3, Ex. B.) Plaintiff has filed no opposition to Defendants’ motion to
                                  17   contradict counsel’s assertions regarding his failure to comply with their requests for
                                  18   discovery. Accordingly, having shown that they first attempted in good faith to confer
                                  19   with Plaintiff pursuant to Rule 37, Defendants’ motion to compel is GRANTED.
                                  20   Defendants are directed to re-serve Plaintiff with their requests for written discovery
                                  21   within seven (7) days from the filing of this order. Plaintiff shall provide his response
                                  22   within thirty days of the date of service of the demand. Fed. R. Civ. P. 26(a)(1)(C),
                                  23   33(b)(2). Failure to comply with this order by providing a response to Defendants’
                                  24   written discovery may result in the imposition of sanctions. Fed. R. Civ. P. 37(d).
                                  25           Plaintiff has filed a renewed motion for appointment of counsel. (Docket No. 144.)
                                  26   Plaintiff has already been informed that appointment of counsel is granted only in
                                  27   exceptional circumstances. (See Docket Nos. 46, 98, 118); Franklin v. Murphy, 745 F.2d
                                  28
                                                                                     2
                                           Case 5:14-cv-00166-BLF Document 216 Filed 11/16/20 Page 3 of 3




                                   1   1221, 1236 (9th Cir. 1984). Plaintiff claims that he suffers from a vision impairment and
                                   2   that prison officials have failed to provide him with a new pair of glasses; he states that he
                                   3   is managing with his old pair of glasses with its “outdated” prescription. Nevertheless,
                                   4   Plaintiff continues to demonstrate to his ability to proceed pro se in this action by his
                                   5   numerous and extensive filings, including the motions addressed herein, despite the
                                   6   challenges he alleges. (Id.) Accordingly, for the same reasons the previous motions were
                                   7   denied, (Docket Nos. 46, 98, 118), this renewed motion is DENIED for lack of exceptional
                                   8   circumstances. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th
                                   9   Cir. 2004); Rand,113 F.3d at 1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);
                                  10   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
                                  11             Plaintiff filed a motion for an extension of time to respond to the Court’s order,
                                  12   (Docket No. 142), directing him to file information for unserved Defendants. (Docket No.
Northern District of California
 United States District Court




                                  13   147). Plaintiff states that the prison is on a complete lockdown that may last up to three
                                  14   weeks. (Docket No. 147.) He requests an extra sixty days, up to November 17, 2019, to
                                  15   comply with the court order. (Id.) Good cause appearing, his request is GRANTED.
                                  16   Plaintiff’s reply shall be filed no later than November 17, 2019. Failure to respond in
                                  17   that time shall result in the dismissal of the unserved Defendants Lt. Jackson, AW
                                  18   Moore, CDW Rodriguez and under Rule 4(m) of the Federal Rules of Civil
                                  19   Procedure. (Docket No. 142.)
                                  20             This order terminates Docket Nos. 135, 144, and 147.
                                  21             IT IS SO ORDERED.
                                  22   Dated: __November 16, 2020__                                            ________________________
                                  23                                                                           BETH LABSON FREEMAN
                                                                                                               United States District Judge
                                  24

                                  25

                                  26
                                       Order Granting M. to Compel; Deny Appt. of Counsel; Grant EOT to File Response
                                  27   PRO-SE\BLF\CR.14\00166Panah_deny.atty4.motions

                                  28
                                                                                                          3
